TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                               ON MOTION FOR REHEARING



                                       NO. 03-10-00607-CV



                                 Robert M. McIntyre, Appellant

                                                  v.

                                Triple S. Petroleum Co., Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-09-002077, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               We withdraw our opinion and judgment of October 20, 2010, recall the earlier

mandate, and substitute the following opinion in place of the previous one.

               Appellant Robert M. McIntyre and appellee Triple S. Petroleum Co. have filed a joint

motion for disposition of this appeal pursuant to the parties’ agreement. We grant the motion, set

aside the trial court’s judgment without regard to the merits, and remand the cause to the trial court

for rendition of judgment in accordance with the agreement. See Tex. R. App. P. 42.1(a)(2)(B). All

other pending motions are dismissed as moot.
                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Vacated and Remanded on Joint Motion

Filed: November 19, 2010




                                              2